 Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT TO

REVENUE SHARING AND NOTE PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO REVENUE SHARING AND NOTE PURCHASE AGREEMENT (this
“Amendment”) is dated as of March 1, 2016 among SITO Mobile, Ltd., a Delaware
corporation (“Parent”), SITO Mobile Solutions, Inc., a Nevada corporation
(“Licensee”) and SITO Mobile R&D IP, LLC, a Delaware limited liability company
(“Owner”, and, collectively, together with Parent and Licensee, the “Company”),
Fortress Credit Co LLC as collateral agent (the “Collateral Agent”) and the
Purchasers and amends that certain Revenue Sharing and Note Purchase Agreement
between the Company, the Collateral Agent and the Purchasers as of October 3,
2014 (such Agreement, as amended hereby and as may be further amended,
supplemented or otherwise modified and in effect from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

WHEREAS, the parties have agreed to restructure the monthly amortization
payments in exchange for a $100,000 structuring fee and 200,000 shares of common
stock of the Parent.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendment. Subject to the effectiveness of this Amendment, the
Agreement shall be amended by adding the following proviso to the end of Section
2.2.4.3:

“; provided, that notwithstanding the foregoing, the amount of each monthly
amortization payment commencing with the payment due on the last Business Day of
February, 2016 through the payment due on the last Business Day of February
2017, shall be One Hundred Seventy Five Thousand Dollars ($175,000), and shall
be Three Hundred Thousand Dollars ($300,000) per month thereafter, until the
last Business Day of the month preceding the Maturity Date. For the avoidance of
doubt, the entire remaining principal balance of the Notes shall be due and
payable in full on the Maturity Date.”

 

Section 2. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the conditions set forth in this Section 2:

 

 2.01. Restructuring Fee. The Company agrees to promptly pay to the Purchasers a
$100,000 structuring fee (out of which fee the Collateral Agent will pay its
counsel fees and disbursements in connection with the Amendment) (such payment,
the “Restructuring Payment”).

 

2.02. Equity Issuance. In consideration of the restructuring of the monthly
amortization payments in accordance with Section 2.2.4.3, as amended by this
Amendment, Parent hereby issues to the Purchaser, and the Purchaser hereby
subscribes for, 200,000 shares of common stock, par value $0.001 per share, of
Parent (the “Shares”), all of which Shares shall be duly authorized, validly
issued, fully paid and nonassessable (such issuance, the “Equity Issuance”).

 

  

 

 

Section 3. Representations of Purchaser.

 

(a) Purchaser agrees that the Shares may only be disposed of in compliance with
state and federal securities laws and, so long as such Shares are not disposed
of pursuant to an effective registration statement or an available exemption
from such registration, shall bear a legend in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(b) Purchaser covenants that it is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act of 1933, as amended (the “Securities Act”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act of 1934.

 

(c) Purchaser is acquiring the Shares as principal for its own account and has
no direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting Purchaser’s right to sell the Shares in compliance with
applicable federal and state securities laws).

 

(d) Purchaser represents that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the issuance of Shares.

 

 2 

 

 



Section 4. Representations of Parent. Parent hereby makes the following
representations, warranties and acknowledgments to Purchaser:

 

(a) Authorization; Enforcement. Parent has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Amendment, including the Restructuring Payment and the Equity Issuance, and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Amendment by Parent and the consummation by it of the transactions
contemplated hereby, including the Restructuring Payment and the Equity
Issuance, have been duly authorized by all necessary action on the part of
Parent and no further action is required by Parent, its board of directors or
Parent’s stockholders in connection therewith. This Amendment has been (or upon
delivery will have been) duly executed by Parent and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of Parent enforceable against Parent in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) No Conflicts. The execution, delivery and performance by Parent of this
Amendment, the consummation by Parent of the Restructuring Payment, the Equity
Issuance and the other transactions contemplated hereby, do not and will not (i)
conflict with or violate any provision of Parent’s or any of Parent’s
subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of Parent or any subsidiary of Parent, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing Parent debt or otherwise) or other understanding to which
Parent or any subsidiary of Parent is a party or by which any property or asset
of Parent or any subsidiary of Parent is bound or affected, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Parent or any subsidiary of Parent is subject (including federal and
state securities laws and regulations), or by which any property or asset of
Parent or any subsidiary of Parent is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a material adverse effect on Parent’s or any of Parent’s
subsidiaries’ business or operations.

 

(c) Filings, Consents and Approvals. Parent is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Parent of this Amendment, other than such filings as
are required to be made under applicable state securities laws.

 

(d) Equity Issuance. The Shares are duly authorized and, when issued in
accordance with this Amendment, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by Parent. Parent has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to this Amendment.

 

Section 5. Covenants Relating to Rule 144. Parent shall use its reasonable best
efforts to file in a timely manner any reports required to be filed by it under
the Securities Act and the Securities Exchange Act of 1934, as amended, and to
take such further action as any of the Purchaser may reasonably request, all to
the extent required from time to time to enable the Purchaser to sell the Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, as such
rule may be amended from time to time (“Rule 144”). Parent shall, in connection
with any sale, transfer or other disposition by any Purchaser of any Shares
pursuant to Rule 144, promptly cause the timely preparation and delivery of
certificates representing the Shares to be sold and the removal of any legend
restricting transfers of the Shares, and enable certificates for such Shares to
be issued (or, in the case of book-entry shares, make or cause to be made
appropriate notifications on the books of Parent's transfer agent) for such
number of shares and registered in such names as the Purchaser may reasonably
request and to provide a customary opinion of counsel required by Parent's
transfer agent.

 

 3 

 

 

Section 6. Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Collateral Agent or any Purchaser under the Agreement or
any Document, nor constitute a waiver of any provision of the Agreement or any
Document. This Amendment is a Document for all purposes of the Agreement. This
Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment.

 

Section 7. Governing Law. This Amendment, and any issue, claim or proceeding
arising out of or relating to this Amendment or the conduct of the parties
hereto, whether now existing or hereafter arising and whether in contract, tort
or otherwise, shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature pages follow]

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  Revenue Participant:         CF DB EZ LLC         By: /s/ Constantine M.
Dakolias   Name: Constantine M. Dakolias   Title: President         Note
Purchasers:         CF EZ LLC         By: Drawbridge Special Opportunities
Advisors LLC, its managing member         By: /s/ Constantine M. Dakolias  
Name: Constantine M. Dakolias   Title: President         FORTRESS CREDIT
OPPORTUNITIES V CLO LIMITED         By: FCO V CLO CM LLC, its collateral manager
        By: /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President







 

[Signature Page to First Amendment to Revenue Sharing and Note Purchase
Agreement]

 

 5 

 

 



  Collateral Agent:         Fortress Credit Co LLC         By: /s/ Constantine
M. Dakolias   Name: Constantine M. Dakolias   Title: President

 



  Company:         SITO MOBILE, LTD.         By: /s/ Jerry Hug     Jerry Hug  
Title: CEO         SITO MOBILE SOLUTIONS, INC.         By: /s/ Jerry Hug    
Jerry Hug   Title: President         SITO MOBILE R&D IP, LLC         By: /s/
Jerry Hug     Jerry Hug   Title: Authorized Manager

  

[Signature Page to First Amendment to Revenue Sharing and Note Purchase
Agreement]

 

 

6

 

